Case 5:21-cv-00004-MFU-JCH Document 29 Filed 07/27/21 Page 1 of 5 Pageid#: 218


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION


 SHERMAN=-STOLTZ LAW GROUP, PLLC                                   )
                                                                   ) Civil Action No. 5:21CV00004
                                                                   )
 v.                                                                )
                                                                   ) By: Hon. Michael F. Urbanski
                                                                   )     Chief United States District Judge
 NEXUS SERVICES, INC.                                              )


                                             SCHEDULING ORDER

          The court proposes the following as a pretrial scheduling order pursuant to Federal Rule of Civil Procedure 16(b).
 If no party requests changes within fourteen (14) days, it will constitute the scheduling order in this case. The court may
 amend the order on its own motion, or the parties may amend the order's disclosure and discovery
 provisions by submitting an agreed written plan that satisfies the requirements of Rule 26(f).

                                                        Summary

          TRIAL DATE:                 March 30-31, 2022            (Jury Trial)
                                      9:30 a.m.

          PLACE:                      UNITED STATES DISTRICT COURT
                                      116 N. Main Street
                                      Harrisonburg, VA 22802


          FED. R. CIV. P. 26(f) CONFERENCE:                                           90 days from this order

          FILING OF RULE 26(f) PLAN:                                                  90 days from this order

          INITIAL DISCLOSURES UNDER
          FED. R. CIV. P. 26(a):                                                      90 days from this order

          PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:                                     75 days from this order

          DEFENDANT(S) INITIAL EXPERT DISCLOSURE: 90 days from this order

          DEADLINE TO COMPLETE DISCOVERY:                                             90 days before trial date

          DEADLINE TO FILE DISPOSITIVE MOTIONS:                                       75 days before trial date

          DEADLINE FOR HEARING DISPOSITIVE
          MOTIONS:                                                                    45 days before trial date

          DEADLINE FOR HEARING MOTIONS
          IN LIMINE:                                                                  14 days before trial date

 Updated: December 15, 2015
Case 5:21-cv-00004-MFU-JCH Document 29 Filed 07/27/21 Page 2 of 5 Pageid#: 219




                                                    Trial

         1.      This case is set for a jury trial, scheduled to begin at 9:30 am on March 30, 2022.

         2.      The parties shall contact Kristin Ayersman, Courtroom Deputy,

 (kristina@vawd.uscourts.gov; 540-857-5153), to schedule a pretrial conference to be held no later than

 fourteen (14) days prior to trial.

         3.      Proposed jury instructions and special interrogatories must be filed electronically via

 CM/ECF at least seven (7) days prior to trial. The parties also should email the proposed jury

 instructions and special interrogatories in Word format, with citations, to

 urbanski.ecf@vawd.uscourts.gov, and copy opposing counsel.

         4.      Motions in limine, including motions objecting to introduction of deposition

 testimony and trial exhibits, must be heard no later than the final pretrial conference.

         5.      Box.com will be used in the trial of this case. Counsel must upload electronic exhibit

 files one week prior to trial. It will be assumed that all exhibits have been previously disclosed and

 that there is no objection to an exhibit unless promptly made. The use of the evidence display is

 required, so that witnesses need not be handed exhibits, provided that no evidence is to be displayed to

 the jury until it has been admitted if there is any question as to its admissibility.

                                                  Motions

         6.      All nondispositive pretrial motions and issues, except motions in limine, are hereby

 referred to United States Magistrate Judge Joel C. Hoppe, pursuant to 28 U.S.C. § 636(b)(1)(A).

 Hearings on motions before Judge Hoppe are scheduled by contacting Karen Dotson, Courtroom

 Deputy Clerk, at 540-434-3181, Ext. 2.

         7.      Prior to filing any discovery motions, the parties are directed to contact the magistrate

 judge by telephone in an effort to resolve the issue.




                                                      2
Case 5:21-cv-00004-MFU-JCH Document 29 Filed 07/27/21 Page 3 of 5 Pageid#: 220


            8.    A supporting brief must accompany all pretrial motions, unless the motion contains

 the legal argument necessary to support it or is certified to be unopposed.

            9.    If any motion, properly filed and briefed, is to be opposed, a brief in opposition must

 be filed. For all motions other than motions in limine, opposition briefs must be filed within fourteen

 (14) days of the date of service of the movant's brief (or within fourteen (14) days of this order if a

 motion and supporting brief were served before this order). Briefs in opposition to motions in limine

 must be filed within seven (7) days of the date of service of the movant’s motion in limine. Except for

 good cause shown, if a brief opposing a motion is not timely filed, the court will consider the motion

 to be unopposed. If a moving party desires to submit a reply brief, it must be filed within seven (7)

 days of the date of service of the brief opposing the motion. A surreply brief may not be filed without

 prior leave of the court.

            10.   Exclusive of any accompanying exhibits, a brief may not exceed twenty-five (25) pages

 in length using standard margins, double-spaced lines, and a font no smaller than 12-point Garamond,

 unless the filing party first obtains leave of the court after showing good cause why a longer brief is

 necessary.

            11.   When a dispositive motion, together with its supporting brief and exhibits, consists of

 fifty (50) or more pages, the filing party must send a paper courtesy copy of the documents to Judge

 Urbanski’s chambers at 210 Franklin Road, SW, Suite 350, Roanoke, VA 24011-2208.

            12.   No motion, brief, or exhibit may be filed under seal, except as allowed by the

 mandatory provisions of Western District of Virginia General Local Rule 9. The requirements of

 General Local Rule 9 may not be modified by a stipulated protective order or other agreement of the

 parties.

            13.   Motions to join the parties and amend the pleadings shall comply with Rules 15 and 19

 of the Federal Rules of Civil Procedure. Absent unusual circumstances, such motions should be filed

 prior to the close of discovery.


                                                     3
Case 5:21-cv-00004-MFU-JCH Document 29 Filed 07/27/21 Page 4 of 5 Pageid#: 221




        14.     The court does not generally schedule motions hearings. Such scheduling is the

 responsibility of the parties. Any party requesting a hearing must contact Kristin Ayersman

 (kristina@vawd.uscourts.gov; 540-857-5153), to set a hearing date. If the parties do not promptly

 schedule a hearing, the court will rule on the motion without a hearing.

        15.     Nondispositive motions, including motions for enlargement of time, whether or not

 opposed, may be acted upon at any time by the court without awaiting a response.

                                               Witnesses

        16.     Expert witnesses who are retained or specially employed to provide expert testimony

 in the case or whose duties as an employee of the party regularly involve giving expert testimony must

 prepare a written report that conforms to the requirements of Rule 26(a)(2)(B). Unless the parties

 otherwise agree or the court otherwise directs, the plaintiff must submit the written report of each

 expert not later than seventy-five (75) days from the date of this order, and the defendant must submit

 the written report of each expert no later than ninety (90) days from the date of this order.

 Supplemental and additional reports may be thereafter submitted, if submitted in sufficient time that

 discovery, if desired, can be completed reasonably by the discovery cutoff date without undue

 duplication and expense.

        17.     With respect to expert witnesses who are not retained or specially employed to provide

 expert testimony, such as a treating physician, or other person who may qualify as both an expert and

 a fact witness, the plaintiff must disclose the identity of any such witnesses and provide a summary of

 all opinions the witness will render and the basis therefore not later than seventy-five (75) days from

 the date of this order. The defendant must disclose the identity of any such witness and provide a

 summary of all opinions the witness will render and the basis therefore not later than ninety (90) days

 from the date of this order. Supplemental and additional disclosures may be thereafter submitted, if


                                                    4
Case 5:21-cv-00004-MFU-JCH Document 29 Filed 07/27/21 Page 5 of 5 Pageid#: 222




 submitted in sufficient time that discovery, if desired, can be completed reasonably by the discovery

 cutoff date without undue duplication and expense.

         18.     Any motion to exclude the testimony of an expert must be filed no later than the

 deadline for filing motions for summary judgment.

         19.     The parties shall exchange lists of trial exhibits to be used in their case-in-chief and

 witnesses they expect to call in their case-in-chief at trial no later than twenty-one (21) days prior to

 trial. For each witness, the list shall include the witness's name and address and a summary of the

 witness's anticipated testimony.


                                 Settlement Conference / Mediation

         20.     Upon motion of any party, the court will refer the case to a magistrate judge to conduct

 a settlement conference / mediation.

         21.     If the case settles before trial and the court does not receive a proposed final order

 within thirty (30) days after the court received oral or written notification of the settlement, the court

 will dismiss the case with prejudice and retain jurisdiction to enforce the settlement if any party so

 moves within sixty (60) days of the entry of the dismissal order.



         It is so ORDERED.

                                                  Entered: July 27, 2021

                                                  Michael F. Urbanski
                                                  Michael F. Urbanski
                                                  Chief United States District Judge




                                                     5
